
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


RESTRICTED STOCK UNIT AWARD NOTICE   Vitesse Semiconductor Corporation (for U.S.
Participants)   ID: 77-0138960

[Name and Address]   Grant Number:         Plan:   2010 Incentive Plan     ID:  
 

        Vitesse Semiconductor Corporation (the "Company") has granted you a
Restricted Stock Unit Award (the "Award"). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the "Award
Notice"), the Restricted Stock Unit Award Agreement and the Company's 2010
Incentive Plan (the "Plan"), which are available on E-Trade and incorporated
into the Award Notice in their entirety.

Date of Grant:     Number of Restricted Stock Units:     Vesting Commencement
Date:     Vesting Schedule:   The Award shall vest and become payable according
to the following schedule:

 


  Period of Continuous Employment or
Service With the Company or Related
Companies From the Vesting
Commencement Date
  Portion of Award That Is
Vested and Payable
       
 
 
 
 

        Additional Terms/Acknowledgement:    By your online acceptance of this
Award, you acknowledge receipt of, and understand and agree to, the Award
Notice, the Restricted Stock Unit Award Agreement and the Plan. You further
acknowledge that as of the Grant Date, the Award Notice, the Restricted Stock
Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

VITESSE SEMICONDUCTOR CORPORATION

        Chief Financial Officer

1

--------------------------------------------------------------------------------



VITESSE SEMICONDUCTOR CORPORATION
2010 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT (FOR U.S. PARTICIPANTS)

        Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice")
and this Restricted Stock Unit Award Agreement (this "Agreement"), Vitesse
Semiconductor Corporation (the "Company") has granted you a Restricted Stock
Unit Award (the "Award") under its 2010 Incentive Plan (the "Plan") for the
number of Restricted Stock Units indicated in your Award Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

        The details of the Award are as follows:

        1.    Vesting    The Award will vest and become payable according to the
vesting schedule set forth in the Award Notice (the "Vesting Schedule"). One
share of the Company's Common Stock will be issuable for each Restricted Stock
Unit that vests and becomes payable. Restricted Stock Units that have vested and
are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as "Vested Units." Restricted Stock Units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as "Unvested Units." The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) and become
payable in accordance with the Vesting Schedule (the Unvested and Vested Units
are collectively referred to herein as the "Units"). As soon as practicable
after Unvested Units become Vested Units, the Company will settle the Vested
Units by issuing to you one share of the Company's Common Stock for each Vested
Unit. The Award will terminate and the Units will be subject to forfeiture upon
your Termination of Service as set forth in Section 2.

        2.    Termination of Award upon Termination of Service    Unless the
Plan Administrator determines otherwise prior to your Termination of Service,
upon your Termination of Service any portion of the Award that has not vested as
provided in Section 1 will immediately terminate and all Unvested Units shall
immediately be forfeited without payment of any further consideration to you.

        3.    Securities Law Compliance    

        3.1   You represent and warrant that you (a) have been furnished with a
copy of the Plan and all information which you deem necessary to evaluate the
merits and risks of receipt of the Award, (b) have had the opportunity to ask
questions and receive answers concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy of any
information obtained concerning the Award and the Company.

        3.2   You hereby agree that you will in no event sell or distribute all
or any part of the shares of the Company's Common Stock that you receive
pursuant to settlement of this Award (the "Shares") unless (a) there is an
effective registration statement under the Securities Act and applicable state
securities laws covering any such transaction involving the Shares or (b) the
Company receives an opinion of your legal counsel (concurred in by legal counsel
for the Company) stating that such transaction is exempt from registration or
the Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.

        3.3   You confirm that you have been advised, prior to your receipt of
the Shares, that neither the offering of the Shares nor any offering materials
have been reviewed by any administrator under the Securities Act or any other
applicable securities act (the "Acts") and that the Shares

2

--------------------------------------------------------------------------------






cannot be resold unless they are registered under the Acts or unless an
exemption from such registration is available.

        3.4   You hereby agree to indemnify the Company and hold it harmless
from and against any loss, claim or liability, including attorneys' fees or
legal expenses, incurred by the Company as a result of any breach by you of, or
any inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

        4.    Transfer Restrictions    Units shall not be sold, transferred,
assigned, encumbered, pledged or otherwise disposed of, whether voluntarily or
by operation of law.

        5.    No Rights as Stockholder    You shall not have voting or other
rights as a stockholder of the Common Stock with respect to the Units.

        8.    Independent Tax Advice    You acknowledge that determining the
actual tax consequences to you of receiving or disposing of the Units and Shares
may be complicated. These tax consequences will depend, in part, on your
specific situation and may also depend on the resolution of currently uncertain
tax law and other variables not within the control of the Company. You are aware
that you should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to you of receiving the Units and
receiving or disposing of the Shares. Prior to executing this Agreement, you
either have consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the receipt of the Units and the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

        9.    Withholding    You are ultimately responsible for all taxes owned
in connection with this Award (e.g., at vesting and/or upon receipt of the
Shares), including any domestic or foreign tax withholding obligation required
by law, whether national, federal, state or local, including FICA or any other
social tax obligation (the "Tax Withholding Obligation"), regardless of any
action the Company or any Related Company takes with respect to any such Tax
Withholding Obligation that arises in connection with this Award. As a condition
to the issuance of Shares pursuant to this Award, you agree to make arrangements
satisfactory to the Company for the payment of the Tax Withholding Obligation
that arises upon receipt of the Shares or otherwise. The Company may refuse to
issue any Shares to you until you satisfy the Tax Withholding Obligation. The
Company may withhold from the shares otherwise payable to you with respect to
your Vested Units the number of whole shares of the Company's common stock
required to satisfy the minimum applicable Tax Withholding Obligation, the
number to be determined by the Company based on the Fair Market Value of the
Company's Common Stock on the date the Company is required to withhold.
Notwithstanding the forgoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from salary or other amounts
payable to you, an amount sufficient to satisfy the Tax Withholding Obligation.

        10.    Dividends    To the extent the Company pays any cash dividends
with respect to shares of the Company's Common Stock while this Award is
outstanding, the Company will retain for your account an amount of cash equal to
any such dividends payable with respect to the shares covered by your Unvested
Units, and such amount will be paid to you in a lump sum upon the vesting and
payment of such Unvested Units in accordance with this agreement, subject to any
applicable Tax Withholding Obligation. You will have no right to receive any
dividend payments pursuant to this Section 10 with respect to Units that do not
vest or are otherwise forfeited.

        11.    General Provisions    

        11.1    Assignment.    The Company may assign its forfeiture rights at
any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company's Board of Directors.

3

--------------------------------------------------------------------------------



        11.2    No Waiver.    No waiver of any provision of this Agreement will
be valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.

        11.3    Undertaking.    You hereby agree to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.

        11.4    Agreement Is Entire Contract.    This Agreement (together with
[the Severance Agreement (as defined in the Award Notice)]) constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and provisions
of the Plan.

        11.5    Successors and Assigns.    The provisions of this Agreement will
inure to the benefit of, and be binding on, the Company and its successors and
assigns and you and your legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.

        11.6    No Employment or Service Contract.    Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Related Company, to terminate your employment or services on behalf of the
Company, for any reason, with or without Cause.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

